Dissenting Opinion by
Mr. Justice Musmanno:
The Majority has affirmed the decision of the lower Court in this case on its opinion filed in Neuberg v. Bobowicz, 401 Pa. 146. I filed a dissenting opinion in that case and reaffirm everything I said there, all the more convinced that the principles enunciated in *604that dissenting opinion are founded not only on the ideals of humanity but on the bedrock of elementary justice. I feel confident that some day those principles will be accepted by a majority of this Court and Pennsylvania will continue to advance along the road of enlightened jurisprudence.